Exhibit 10.51

EIGHTH AMENDMENT TO

SECOND AMENDED AND RESTATED OPERATING AGREEMENT

OF

TPG/CALSTRS, LLC

THIS EIGHTH AMENDMENT TO SECOND AMENDED AND RESTATED OPERATING AGREEMENT OF
TPG/CALSTRS, LLC (this “Amendment”) is entered into as of July 6, 2010, by and
between CALIFORNIA STATE TEACHERS’ RETIREMENT SYSTEM, a public entity
(“Investor”), and THOMAS PROPERTIES GROUP, L.P., a Maryland limited partnership
(“Operator”).

RECITALS

A. Investor and Operator, as the sole members of TPG/CalSTRS, LLC, a Delaware
limited liability company (the “Company”), entered into that certain Second
Amended and Restated Operating Agreement of TPG/CalSTRS, LLC, dated as of
October 13, 2004 (the “Original Agreement”), as amended by that certain First
Amendment to Second Amended and Restated Operating Agreement of TPG/CalSTRS,
LLC, dated as of June 8, 2006, that certain Second Amendment to Second Amended
and Restated Operating Agreement of TPG/CalSTRS, LLC, dated as of May 25, 2007,
that certain Third Amendment to Second Amended and Restated Operating Agreement
of TPG/CalSTRS, LLC, dated as of February 1, 2008, that certain Fourth Amendment
to Second Amended and Restated Operating Agreement dated as of November 5, 2008,
that certain Fifth Amendment to Second Amended and Restated Operating Agreement
dated as of October 30, 2009, that certain Amended and Restated Sixth Amendment
to Second Amended and Restated Operating Agreement dated as of February 19,
2010, and that certain Seventh Amendment to Second Amended and Restated
Operating Agreement dated as of May 6, 2010 (collectively, the “Agreement”). All
capitalized terms not otherwise defined herein shall have the meanings set forth
in the Agreement.

B. The Percentage Interests of Investor and Operator in the Company as of the
date hereof are 75% and 25%, respectively.

C. One of the Projects owned by the Company is that certain office complex
commonly known as City National Plaza, located at 505 – 555 South Flower Street,
Los Angeles, California (the “City National Plaza Project”). This Amendment
affects solely the terms and conditions of the Agreement as they relate to the
City National Plaza Project.

D. Investor and Operator entered into that certain Amended and Restated Master
Agreement for Debt and Equity Restructure of City National Plaza effective as of
February 19, 2010 (the “Master Agreement”) with respect to the City National
Plaza Project. As described in the Master Agreement, CNP Investor, LLC, a
limited liability company (“CNP Investor”), that is a wholly owned subsidiary of
Investor, purchased various mezzanine loans, totaling $219,074,789, made to
Title Holding Subsidiaries of the Company to finance the City National Plaza
Project (the “Mezzanine Loans”). Pursuant to the Master Agreement, CNP Investor,
Investor, Operator, the Company, and various other parties agreed that the
Mezzanine Loans would be converted into an increased equity interest for
Investor in the Company upon the satisfaction of certain conditions set forth
therein (the “Conversion”).

E. Effective as of the date hereof, CNP Investor has distributed the Mezzanine
Loans to Investor, and Investor hereby converts the debt owing by the Title
Holding Subsidiaries of the Company into an increased equity interest in the
Company with respect to the City National Plaza Project upon the terms set forth
herein (the “CNP Additional Interest”). Based on acquiring the CNP Additional
Interest, the total Interest of Investor in the Company, solely as it relates to
the City National Plaza Project, is increased from 75% to 92.0625% (consisting
of a CNP Additional Interest Percentage of 68.25% and 75% of the Original
Interest Percentage of 31.75%, or 23.8125%) and Operator’s total Interest in the
Company, solely as it relates to the City National Plaza Project, is decreased
from 25% to 7.9375% (consisting of 25% of the Original Interest Percentage of
31.75%).



--------------------------------------------------------------------------------

F. In connection therewith, Investor and Operator wish to further amend the
Agreement as set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Investor and Operator hereby agree
as follows:

1. CNP Additional Interest and Original Interest.

(a) Investor has acquired the CNP Additional Interest, which shall be entitled
to the rights and benefits, and subject to the obligations, described in this
Amendment. The term “Original Interests” refers to the interests of Investor and
Operator in the Company both (i) as they relate to the City National Plaza
Project arising prior to this Amendment (as opposed to the CNP Additional
Interest created by this Amendment), and (ii) as they relate to all other assets
of the Company.

(b) The CNP Additional Interest confers upon the holder thereof no management
rights with respect to the Company, separate and apart from the rights such
holder has as the holder of an Original Interest.

(c) The term “Percentage Interests” of the Members shall continue to have the
same meaning as prior to this Amendment for all purposes, except that solely
with respect to the City National Plaza Project, “Percentage Interests” shall
refer to the Percentage Interests as between the holders of the Original
Interests.

2. Capital Contributions.

(a) In exchange for the conversion of the Mezzanine Loans, Investor shall be
credited with a Capital Contribution attributable to its CNP Additional Interest
in the amount of Two Hundred Nineteen Million Seventy Four Thousand Seven
Hundred Eighty-Nine Dollars ($219,074,789).

(b) Notwithstanding anything to the contrary in Section 4.03(a) of the
Agreement, any Additional Contributions required in accordance with
Section 4.03(a) of the Agreement with respect to the City National Plaza Project
shall be made pro rata in accordance with (i) the CNP Additional Interest
Percentage by the holder of the CNP Additional Interest and (ii) the CNP
Original Interest Percentage by the holders of the Original Interests in
proportion to their Percentage Interests.

(c) For purposes of Sections 4.03(b) and 2.09(d) of the Agreement, with respect
to any indemnification obligation relating to the City National Plaza Project,
the “Latest Distributions” shall mean the “Latest Distributions” to the holder
of the CNP Additional Interest and each holder of an Original Interest solely
with respect to the City National Plaza Project.

(d) Any Capital Contributions required to made to the Company with respect to
any Project other than the City National Plaza Project shall be made in
accordance with the provisions of the Agreement without regard to this
Amendment.

3. Failure to Make Capital Contributions. If either of the holders of the
Original Interests fails to contribute any portion of its Percentage Interest
share of a required Capital Contribution relating to the City National Plaza
Project, then the remedies provided for in Section 4.06 of the Agreement shall
apply. If the holder of the CNP Additional Interest fails to make any portion of
its CNP Additional Percentage share of a required Capital Contribution with
respect to the City National Plaza Project, then the remedies provided for in
Section 4.06 of the Agreement shall apply, except that, in place of
Section 4.06(a)(ii), the holder of the Original Interests that is a Contributing
Member shall have the opportunity to:



--------------------------------------------------------------------------------

“fund the Shortfall Amount to the Company, not withdraw the Refund Amount, and
treat the Shortfall Amount so funded as an Additional Contribution to the
Company by the Contributing Member. In such event, the CNP Additional Interest
Percentage shall be immediately reduced, and the CNP Original Interest
Percentage shall be immediately increased, by the number of percentage points
(the “Adjustment Amount”) equal to the product of (x) a fraction, the numerator
of which is the Shortfall Amount and the denominator of which is the total
amount of capital previously contributed to the Company by the holder of the CNP
Additional Interest times (y) one hundred fifty percent (150%). By way of
example only, if the holder of the CNP Additional Interest fails to contribute
capital in a Shortfall Amount equal to $10,000 and its total contributed capital
at the time is $5,000,000, then the CNP Additional Interest Percentage would be
decreased, and the CNP Original Interest Percentage would be increased, by 0.30
percentage points (calculated in the following manner: (($10,000÷$5,000,000) ×
1.5 = 0.30 percentage points). The Book Capital Accounts of the Members shall be
adjusted to reflect adjustments to percentages made pursuant to this Section.”

4. Distributions with Respect to City National Plaza Project.

(a) Section 6.02(d) is hereby added to the Agreement:

6.02(d) The provisions of this Section 6.02 hereof are hereby modified such that
all distributions of Project Available Cash and Project Capital Proceeds solely
with respect to the City National Plaza Project shall be distributed, on a pari
passu basis, prorata in the amounts of (a) the CNP Additional Interest
Percentage to the holder of the CNP Additional Interest and (b) the CNP Original
Interest Percentage to Operator and Investor in accordance with Section 6.02(a),
(b) and (c) above.

(b) By way of example only, if $100,000 of Project Available Cash or Project
Capital Proceeds from the City National Plaza Project and $100,000 of Project
Available Cash or Project Capital Proceeds from another Project are to be
distributed to the Members, then $68,250 (68.25% of the $100,000 available from
the City National Plaza Project) shall be distributed to the holder of the CNP
Additional Interest and $131,750 (31.75% of the $100,000 available from the City
National Plaza Project and 100% of the $100,000 available from the other
Project) shall be distributed to Operator and Investor in accordance with
Section 6.02(a), (b) and (c) of the Agreement.

5. Certain Defined Terms. The Capital Contributions associated with Investor’s
CNP Additional Interest described in Section 2 above and the distributions
associated with Investor’s CNP Additional Interest described in Sections 4 and 7
hereof shall not be included in the calculation of “Unreturned Investor
Capital,” or, as defined in Exhibit “B” to the Agreement, “Contributions of the
Investor” “Distributions to the Investor,” the “Company IRR Deficiency,” the
“Project IRR Deficiency” or the “IRR Deficiency”. For purposes of Exhibit B, the
CNP Additional Interest shall be disregarded.

6. Distributions upon Dissolution. Section 9.02(d) is hereby deleted and
replaced in its entirety with the following:

 

“9.02(d)   Thereafter, subject to Section 6.02(c) and 6.04 hereof:   (i) With
respect to the City National Plaza Project, in accordance with Section 6.02(d)
hereof; and



--------------------------------------------------------------------------------

  (ii) With respect to all other Projects, in accordance with Section 6.02(b)
hereof.”

7. Allocations of Profits and Losses. Without modifying any provisions of
Exhibit “C” to the Agreement, allocations of profits and losses set forth in
Exhibit “C” to the Agreement shall be implemented in a manner to take into
account the modifications set forth in this Amendment.

8. Definitions. The following new definitions are hereby added to Exhibit “A” to
the Agreement in their appropriate alphabetical order:

“CNP Additional Interest” shall have the meaning ascribed thereto in Recital E
of the Eighth Amendment.

“CNP Additional Interest Percentage” means 68.25%, as the same may be adjusted
in accordance herewith.

“CNP Original Interest Percentage” means 31.75%, as the same may be adjusted in
accordance herewith.

“Eighth Amendment” means that certain Eighth Amendment to the Second Amended and
Restated Operating Agreement of TPG/CalSTRS, LLC dated as of July 6, 2010.

“Original Interests” shall have the meaning ascribed thereto in Section 1 of the
Eighth Amendment.

9. Miscellaneous.

(a) Except as expressly provided in this Amendment, all of the terms and
provisions of the Agreement remain unmodified and in full force and effect.
Except as expressly set forth herein, the terms governing the CNP Additional
Interest shall be the same as those governing the Original Interests.

(b) Each individual executing this Amendment on behalf of an entity hereby
represents and warrants to the other party or parties to this Amendment that
(a) such individual has been duly and validly authorized to execute and deliver
this Amendment on behalf of such entity; and (b) this Amendment is and will be
duly authorized, executed and delivered by such entity.

(c) This Amendment may be executed in any number of counterparts each of which
shall be deemed an original and all of which shall constitute one and the same
agreement with the same effect as if all parties had signed the same signature
page. This Amendment shall be deemed executed and delivered upon each party’s
delivery of executed signature pages of this Amendment, which signature pages
may be delivered electronically or by facsimile with the same effect as delivery
of the originals.

[signatures begin on next page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Investor and Operator have executed this Amendment as of the
day and year first above written.

 

“Investor”  

CALIFORNIA STATE TEACHERS’

RETIREMENT SYSTEM, a public entity

    By:  

/s/ Christopher J. Ailman

      Christopher J. Ailman, Chief Investment Officer “Operator”  

THOMAS PROPERTIES GROUP, L.P., a

Maryland limited partnership

  By:  

THOMAS PROPERTIES GROUP, INC., a

Delaware corporation, General Partner

    By:  

/s/ John R. Sischo

      John R. Sischo, Co-Chief Operating Officer